REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-4 is/are allowed.
Claim(s) 5-8 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 2/19/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receive a distributed computational graph defining a data processing workflow wherein the vertices of the distributed computational graph represent data transformation stages and the edges of the distributed computational graph represent messaging between the data transformation stages; and the data processing workflow comprises one or more data pipelines for analysis of load balancing of a plurality of devices, each data pipeline comprising a series of nodes and edges of the directed computational graph; maintain a plurality of connections with each of the plurality of devices over a network; analyze a dataset using the data pipeline as requested by a load forecasting application to produce a load balancing result; a multidimensional time-series database module comprising to record received data from  the plurality of devices according to a user configuration, wherein the recording occurs continuously 

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449